DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending and considered in the present Office action.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  Claim 1, line 9, “the collector tabs” should be “the plurality of collector tabs” as recited earlier in the claim.  Claims 2-8 are objected to because they depend from an objected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 3 recite the limitation "the electrodes" in lines 10 and 2, respectively. There is insufficient antecedent basis for this limitation in the claims. Examiner assumes “the electrode pair”, which is recited in line 5 of claim 1.

Claims 1, 2 and 8 recite the limitation "the laminated collector tabs" in lines 12, 2, and 3, respectively. There is insufficient antecedent basis for this limitation in the claims. Examiner assumes “the plurality of collector tabs”, which is recited in line 9 of claim 1.

Claim 6, line 3, “the collector element” lacks antecedent basis. Examiner assumes “the collector”.

Claim 7, lines 10-11, “the other” lacks antecedent basis. Examiner assumes “another of the extension pair”.

Claims 2-8 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Umeyama et al. (US 2017/0271709, of record), hereinafter Umeyama.
Regarding Claim 1, Umeyama teaches a battery 10 comprising: a casing 31; a terminal 36 supported by the casing 31; an electrode assembly 20 housed in the casing 31, the electrode assembly 20 comprising an electrode pair (21N, 21P) of a sheet form having different polarities from each other, a separator 29 located between the electrode pair (21N, 21P), the electrode pair (21N, 21P) and the separator 29 laminated and wound around an axis 101, see e.g.,  Figs. 1-3; and a collector 23 located at an axial end 24 of the electrode assembly 20, electrically connected to the terminal 36 (via 41), and comprising a plurality of collector tabs (23, best seen in Figs. 8, 12, 14), the collector tabs 23 being part of one of the electrodes (P or N) and laminated on each other with no other electrode and the separator placed in-between (see e.g., para. 54); and a joint (51, 52, 56) that joins fringes of the laminated collector tabs (ends of 23 at 24), see e.g., Fig. 6. See also paras. 50-88 and Figs. 1-16.
Regarding Claim 2, Umeyama teaches the joint (51, 52, 56) partially joins the fringes of the laminated collector tabs (ends of 23 at 24).
Regarding Claims 3 and 5, Umeyama teaches the electrode pair each comprise a collector element (23) comprising aluminum and an active material-containing layer containing an active material (25) and laminated on part of the collector (23), see e.g., para. [0053], the collector (23) includes a non-layered part of the collector element, the non-layered part on which the active material-containing layer is not laminated (see e.g., Fig. 3), and the fringes (ends of 23 at 24) have a thick-thickness part (i.e., at 56) being thickest in thickness in the non-layered part (see e.g., Fig. 6).
Regarding Claim 6, Umeyama teaches the collector element (23) includes a cut part (labelled in annotated Fig. 1 below) including the fringes (ends of 23 at 24), and the cut part includes the joint (51, 52, 56), see e.g., Figs. 1, 6, 9-10, and 13.

    PNG
    media_image1.png
    450
    580
    media_image1.png
    Greyscale

Regarding Claim 7, Umeyama teaches the collector (23) includes a cut part (labelled in annotated Fig. 1 above) including the fringes (ends of 23 at 24), and the cut part includes the joint (51, 52, 56), see e.g., Figs. 1, 6, 9-10, and 13; the electrode assembly 20 comprises an extension pair located between opposite ends of the electrode assembly in a first direction orthogonal to the axis and extending from the electrodes in the first direction, and a turnback pair located at opposite ends of the electrode assembly in the first direction, and formed by folding back the electrodes from one of the extension pair to the other, see annotated Fig. 14.

    PNG
    media_image2.png
    726
    405
    media_image2.png
    Greyscale

The collector (23) comprises a connection (e.g., 52) electrically connected to the terminal (36 via 41(71)), the connection (52) including the cut part (see annotated Fig. 1 and Fig. 6) and part of the extension pair (Figs. 14, 15) and not including at least one of the turnback pair.
Regarding Claim 8, Umeyama teaches the fringes of the laminated collector tabs (ends of 23 at 24) are aligned with each other (see e.g., Fig. 6).

Claims 1-4, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2015/0287973), hereinafter Kim.
Regarding Claim 1, Kim teaches a battery 100 comprising: a casing 15, 20; a terminal 21, 22 supported by the casing 15, 20; an electrode assembly 10 housed in the casing 15, 20, the electrode assembly 10 comprising an electrode pair (11, 12) of a sheet form having different polarities from each other (negative, positive, paras. [0032][-0033]), a separator 13 located between the electrode pair (11, 12), the electrode pair (11, 12) and the separator 13 laminated and wound (i.e., in a jelly roll) around an axis, see e.g.,  Figs. 1-3; and a collector (i.e., “current collector”, para. [0034]) located at an axial end of the electrode assembly 10 (11b, 11b, see e.g., Fig. 2), electrically connected to the terminal (21, 22 via 30), and comprising a plurality of collector tabs (best seen in Figs. 2-3), the collector tabs being part of one of the electrode pair (11, 12) and laminated on each other with no other electrode and the separator placed in-between (see e.g., para. [0034]); and a joint (36) that joins fringes (ends of 11b, 12b) of the plurality of collector tabs, see e.g., Fig. 6. See also paras. [0032]-[0066] and Figs. 1-7.
Regarding Claim 2, Kim teaches the joint (36) partially joins the fringes of the laminated collector tabs (see e.g., Fig. 6).
Regarding Claim 3, Kim teaches the electrode pair each comprise a collector element (current collector of a metal plate, para. [0034]) and an active material-containing layer containing an active material (11a, 12a) and laminated on part of the collector, see e.g., Fig. 2 and para. [0034], the collector includes a non-layered part of the collector element (11b, 12b), the non-layered part on which the active material-containing layer is not laminated (see e.g., Fig. 2), and the fringes (ends of 11b, 12b) have a thick-thickness part (i.e., 36, see annotated Fig. 6 below under the rejection of claim 4) being thickest in thickness in the non-layered part (i.e., 11b, see e.g., Fig. 6).
Regarding Claim 4, Kim teaches the non-layered part (11b, 12b) includes a first part extending from the active material-containing layer, and a second part including the fringes (see e.g., annotated Figs. 3 and 6, below); a thickness-varying part which increases in thickness as further away from the first part (see e.g., annotated Fig. 6). The thick-thickness part of Kim (as annotated by a double headed arrow in Fig. 6 below) is thicker than the first part; hence, a ratio of a thickness of the thick-thickness part to a thickness of the first part is greater than about 1. A ratio of greater than about 1 (as described above) is close to a thickness of the thick-thickness part being greater than a thickness of the first part by 1.2 time or more. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

    PNG
    media_image3.png
    678
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    742
    884
    media_image4.png
    Greyscale


Regarding Claim 8, Kim teaches the fringes of the plurality of collector tabs are aligned with each other, see e.g., Fig. 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729